10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

DAVID L. ANDERSON (CABN 149604)
United States Attorney

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

AJAY KRISHNAMURTHY (CABN 305533)

DAVID WARD (CABN 239504)
Assistant United States Attorneys

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-7050

FAX: (415) 436-7234 .

Ajay krishnamurthy@usdoj.gov

Attorneys for United States of America

 

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
Vv.
GREGORY JAMES CHRISMAN

Defendant.

CASE NO. 18-CR-390-VC

United States’ Motion to Dismiss Counts Three, Four,

and Five of the Superseding Indictment and

)
)
[Proposed] Order
)
)
)
)

 

With leave of the Court, and pursuant to Federal Rule of Criminal Procedure 48(a), the United
States Attorney for the Northern District of California moves to dismiss without prejudice Counts Three

(18 U.S.C. § 1512(b)(1) — Witness Tampering), Four (18 U.S.C. § 1512(c)(2) — Obstruction of Justice),

and Five (18 U.S.C. § 401(3) - Contempt of Court) of the Superseding Indictment in this case.

DATED: November 21, 2019

USA Motion to Dismiss and [Proposed] Order
18-CR-390-VC

Respectfully submitted,

DAVID L. ANDERSON
United States Aftomney

eg ’ i

HALLIE HOFFMAN
Chief, Criminal Division

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22,
23
24
25
26
27
28

 

 

[PROPOSED] ORDER
Based upon the motion of the United States, IT IS HEREBY ORDERED that leave is granted to

the United States to dismiss without prejudice Counts Three (18 U.S.C. § 1512(6)(1) — Witness
Tampering), Four (18 U.S.C. § 1512(c)(2) — Obstruction of Justice), and Five (18 U.S.C. § 4013) —
Contempt of Court) of the Superseding Indictment in this case.

IT IS SO ORDERED.

Dated:

 

HON. VINCE CHHABRIA
United States District Judge

USA Motion to Dismiss and [Proposed] Order
18-CR-390-VC

 

 
